NOS. 12-21-00105-CR
                                      12-21-00106-CR
                                      12-21-00107-CR

                          IN THE COURT OF APPEALS

                TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

TRACY RAY GIBSON,                                §      APPEALS FROM THE 145TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      NACOGDOCHES COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       These appeals are being dismissed for want of jurisdiction. In 2016, the court of criminal
appeals granted habeas relief to Tracy Ray Gibson because he pleaded guilty without a full
understanding of the applicable facts and law. See Ex parte Gibson, WR-68,962-01, 2016 WL
8715906 (Tex. Crim. App. Jan. 13, 2016) (per curiam) (not designated for publication). The
court remanded to the trial court so that Appellant could answer to the charges as alleged in the
indictment.     See id.   Sentence was subsequently imposed in trial court cause numbers
F149622007, F149632007, and F149642007 on April 5, 2016. Appellant did not timely appeal.
See Gibson v. State, No. 12-16-00267-CR, 12-16-00268-CR, 12-16-00269-CR, 2016 WL
5930157 (Tex. App.—Tyler Oct. 12, 2016, pet. ref’d) (per curiam) (mem. op., not designated for
publication).
       On July 12, 2021, Appellant filed a pro se notice of appeal regarding the three trial court
cause numbers. On July 13, this Court notified Appellant that the information received failed to
show the jurisdiction of the Court, i.e., there is no recent final judgment or appealable order. We
informed Appellant that the appeal would be dismissed unless the information was amended on
or before August 12 to show this Court’s jurisdiction. On July 23, Appellant filed a response,
arguing that the State was required to resubmit an indictment to the grand jury once his case was
remanded, instead of relying on the original indictment. He further argues that he is entitled to a
new trial because no indictment was made part of the record.
         Under the rules of appellate procedure, a notice of appeal must be filed within thirty days
after the sentence is imposed or suspended in open court, or after the day the trial court enters an
appealable order, or within ninety days after the sentence is imposed or suspended in open court
if the defendant timely files a motion for new trial. See TEX. R. APP. P. 26.2(a). Rule 26.3
provides that a motion to extend the time for filing a notice of appeal must be filed within fifteen
days after the deadline for filing the notice of appeal. TEX. R. APP. P. 26.3. In this case,
Appellant filed his notice of appeal on July 12, 2021, long after the time for filing a notice of
appeal under Rule 26.2(a) or for seeking a motion to extend under Rule 26.3 with respect to the
2016 judgments. And Appellant does not direct this Court to any appealable order over which
we may exercise jurisdiction.
         “[I]n Texas, appeals by either the State or the defendant in a criminal case are permitted
only when they are specifically authorized by statute.” State ex rel. Lykos v. Fine, 330 S.W.3d
904, 915 (Tex. Crim. App. 2011). This Court is not authorized to extend the time for perfecting
an appeal except as provided by the Texas Rules of Appellate Procedure. See TEX. R. APP. P.
26.2, 26.3; see also Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State,
918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Accordingly, we dismiss Appellant’s appeals
for want of jurisdiction. See TEX. R. APP. P. 43.2(f). All pending motions are overruled as
moot.
Opinion delivered July 30, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            JULY 30, 2021


                                        NO. 12-21-00105-CR


                                      TRACY RAY GIBSON,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                               Appeal from the 145th District Court
                    of Nacogdoches County, Texas (Tr.Ct.No. F149622007)

                   THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that the appeal should be dismissed for want of
jurisdiction.
                   It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            JULY 30, 2021


                                        NO. 12-21-00106-CR


                                      TRACY RAY GIBSON,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                               Appeal from the 145th District Court
                    of Nacogdoches County, Texas (Tr.Ct.No. F149632007)

                   THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that the appeal should be dismissed for want of
jurisdiction.
                   It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            JULY 30, 2021


                                        NO. 12-21-00107-CR


                                      TRACY RAY GIBSON,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                               Appeal from the 145th District Court
                    of Nacogdoches County, Texas (Tr.Ct.No. F149642007)

                   THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that the appeal should be dismissed for want of
jurisdiction.
                   It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.